Fisher, J.
(dissenting and voting to affirm the order dated October 13, 2005). Because I conclude that the Supreme Court properly granted the motion of the defendant Domenica Narisi to vacate the judgment entered against her upon her failure to appear or answer the complaint, I respectfully dissent.
The complaint alleges that on December 22, 1999 the plaintiff was a passenger in a vehicle that collided with a vehicle owned and operated by Narisi. At the time, Narisi lived at an address in Ridgewood. She remained at that address for approximately one year after the accident, until December 12, 2000, when she moved to Staten Island. During that year, the plaintiff took no action with respect to the accident. Approximately two years after Narisi moved and three years after the accident, the plaintiff commenced this action, and effected substituted service upon Narisi pursuant to CPLR 308 (4) at her prior Ridgewood address. Narisi failed to appear or answer the complaint, and, on April 18, 2005, following an inquest, the plaintiff obtained judgment by default against Narisi in the principal sum of $25,000.
On August 31, 2005 Narisi moved to vacate the judgment. In support of the motion, she submitted an affidavit in which she asserted that she had sold her home in Ridgewood and moved to Staten Island some two years before the process server affixed process at the Ridgewood address and that she had never been served with the summons or complaint. As to the case itself, Narisi averred that the vehicle in which the plaintiff was a passenger had “disregarded a stop sign and struck my vehicle.”
The plaintiff opposed the motion. He argued that Narisi failed to offer a reasonable excuse for the default, and that she was estopped from challenging the propriety of the service because, at the time process was served, the Ridgewood home was still listed with the Commissioner of the Department of Motor Vehicles (hereinafter the DMV) as Narisi’s address, owing to her failure to notify the DMV of her move as required by Vehicle and Traffic Law § 401 (3) (a). The Supreme Court nevertheless granted Narisi’s motion and this appeal followed.
I agree that Narisi’s failure to notify the DMV of the change *985of her address estops her from challenging the propriety of service made at her former home (see Labozzetta v Fabbro, 22 AD3d 644 [2005]; Carrenard v Mass, 11 AD3d 501 [2004]; Ortiz v Santiago, 303 AD2d 1, 6 [2003]; Burke v Zorba Diner, 213 AD2d 577 [1995]). As a result, it is clear that Narisi is not entitled to vacatur pursuant to CPLR 5015 (see Kandov v Gondal, 11 AD3d 516 [2004]; Choudhry v Edward, 300 AD2d 529 [2002]).
That does not mean, however, that Narisi is also estopped from seeking to vacate the judgment pursuant to CPLR 317. That statute provides in pertinent part that “[a] person served with a summons other than by personal delivery . . . who does not appear may be allowed to defend the action within one year after he [or she] obtains knowledge of entry of the judgment, but in no event more than five years after such entry, upon a finding of the court that he [or she] did not personally receive notice of the summons in time to defend and has a meritorious defense.” Thus, in order to succeed on a timely motion pursuant to CPLR 317, a defendant need not show that service was improper but only that it was made other than by personal delivery, and that he or she did not actually receive notice of the summons in time to defend the action and has a meritorious defense (see Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138 [1986]; Calderon v 163 Ocean Tenants Corp., 27 AD3d 410 [2006]).
In my view, Narisi made the necessary showing that she was served other than by personal delivery and that she did not personally receive notice of the summons in time to defend. Moreover, the record reveals that she moved to vacate the judgment less than five years after its entry and within one year of learning of it, and she satisfied the court that she had a meritorious defense.
Although I agree that a defendant who deliberately attempts to avoid service ought not to receive the benefit of CPLR 317 (see Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., supra at 143; Paul Conte Cadillac v C.A.R.S. Purch. Serv., 126 AD2d 621, 622 [1987]), I respectfully disagree with the majority’s conclusion that “Narisi’s actions, including, inter alia, her direct involvement in the accident in question coupled with her failure to advise the DMV of her change of address for a prolonged period, should be viewed as a deliberate attempt to avoid notice of the action, under the unique facts of this case.”
In my view, a failure to timely notify the DMV of a change of address, standing alone and without additional record evidence permitting the court to draw an inference that a defendant’s conduct was other than innocent, should not be equated with a *986deliberate attempt to avoid service of process (see Labozzetta v Fabbro, 22 AD3d 644, 645-646 [2005] [relief under CPLR 317 held unavailable where the defendant received notice of the accident, and of the plaintiffs’ intent to pursue a claim to recover damages for personal injuries, before her unreported change of address]; cf. O’Garro v Brown, 288 AD2d 279 [2001]). Indeed, there seems no compelling reason to hold that an individual defendant’s failure to update her residential address with the DMV should, without more, be deemed a deliberate attempt to avoid service when a corporate defendant’s failure to update its address on file with the Secretary of State, standing alone, is not (see Eugene Di Lorenzo, Inc. v A. C. Dutton Lbr. Co., supra at 143; Hon-Kuen Lo v Gong Park Realty Corp., 16 AD3d 553 [2005]; Grosso v MTO Assoc. Ltd. Partnership, 12 AD3d 402, 403 [2004]; Raiola v 1944 Holding, 1 AD3d 296 [2003]; Samet v Bedford Flushing Holding Corp., 299 AD2d 404, 405 [2002]; Stein v Matarasso & Co., 143 AD2d 825, 826 [1988]).
Nor can I agree with the majority’s suggestion that Narisi’s “direct involvement” in the accident, under the circumstances of this case, placed her on notice that the plaintiff had suffered a serious injury entitling him to seek redress in the courts (see Insurance Law § 5104). While Narisi certainly knew that she had been involved in the subject accident, the record is devoid of evidence showing that it resulted in any immediately apparent injury to anyone involved — let alone a “serious injury” within the meaning of Insurance Law § 5102 (d) — such as to permit a further inference that Narisi knew, or should have known, that the plaintiff would, three years later, commence a personal injury action against her. Significantly, Narisi did not change her residence for a year after the accident and there is no proof that, within that year, the plaintiff or his counsel ever contacted her or notified her of his intent to pursue a “serious injury” claim (cf. Labozzetta v Fabbro, supra at 645-646).
Accordingly, because I conclude that there was no evidence in the record to suggest that Narisi’s failure to notify the DMV of her change of address was anything other than inadvertent, much less a deliberate attempt to avoid service of process, I respectfully dissent and vote to affirm the order vacating the judgment.